Title: To Benjamin Franklin from John Shippen, 3 June 1769
From: Shippen, John
To: Franklin, Benjamin


  Most respected Sir
Skeleton-hall, St. Thos. Street, Southwarke June 3d. 1769.
If after the Perusal of the inclosed Letters from my Father you will Venture to Assist Me, by accepting a Bill on the Man so Near and dear to Me, Or in any other way you shall think more proper to Enable Me to Return to America with every requisite necessary to Accomplish my Scheme of reading Lectures on Natural History—with your hearty recommendation and Advice—I shall ever Entertain a most gratefull remembrance of it in my Mind, Esteem it a most singular favor and ever remain inviolably your most Devoted Obliged and Obedient Humble Servant
John Shippen
Dr. Franklin
 
Addressed: To / Doctor Franklin / Craven Street / present
